W. ViNCENT G-rady, S.
A motion was made by the temporary administrators of the estate of Vincent Astor, deceased, to pay certain debts and administration expenses, such as doctors’ bills, attorneys’ fees, premium on temporary administrators’ bond, appraisal fees, and other miscellaneous, in the total amount of $25,419.87.
Harry H. Lipsig, Esq., on behalf of John Jacob Astor, opposes the payment of these bills, and moves for an examination of the doctors, whose bills were submitted, on all relevant facts and circumstances in connection with the treatment of Vincent Astor, the deceased, for a period of three years prior *401to the date of said hills, and in addition, moves for the production of any and all hospital records during the same period covering the deceased.
After hearing John L. Palisi, Esq., of counsel, for petitioners, and Leonard H. Bernstein, Esq., of counsel, for John Jacob Astor, and Alexander C. Dow, Esq., attorney for Max Perl, general guardian of Emily Harding, an infant, and after reading the memoranda submitted by respective counsel, the court decides and finds as follows:
Petitioners’ motion to pay certain specified bills should be granted, subject to objection on accounting.
The cross motion by the attorneys for John Jacob Astor seeking examination of certain doctors and hospital records should be denied, without prejudice.
Submit decree accordingly.